 


109 HCON 189 IH: Honoring the Native American tribes of the Pacific Northwest and the Treaties of 1855 between these tribes and the United States of America.
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 189 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Mr. Blumenauer (for himself, Mr. Inslee, Mr. DeFazio, Mr. Walden of Oregon, Mr. Wu, Ms. Hooley, Mr. Smith of Washington, Mr. Larsen of Washington, Mr. Dicks, Mr. McDermott, Miss McMorris, Mr. Hastings of Washington, Mr. Reichert, and Mr. Baird) submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Honoring the Native American tribes of the Pacific Northwest and the Treaties of 1855 between these tribes and the United States of America. 
 
Whereas aboriginal peoples have inhabited the lands of the Pacific Northwest since time immemorial; 
Whereas aboriginal peoples enrich our unique region with shared diversity and culture; 
Whereas the Treaties of 1855 were understood by their signers to be solemn promises of peace and comity between the sovereign peoples of the Pacific Northwest and the United States of America and its citizens; 
Whereas the United States of America should strive to preserve the promises made in the Treaties of 1855 to the tribes of the Pacific Northwest; and 
Whereas the year 2005 marks 150 years after the Treaties of 1855 were signed: Now, therefore, be it 
 
That Congress recognizes the contributions of the tribes of the Pacific Northwest and celebrates the promises made 150 years ago between the Pacific Northwest tribes and the United States of America. 
 
